DETAILED ACTION

1.	 Pending claims for reconsideration are claims 1-20.  


Response to Arguments

2.	Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:

a.        That- However, neither Howarth nor Sullivan describe at least “where the role 
instance includes a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights for the respective tenant,” as recited in independent claim 1. For example, the cited portions of Howarth relate to a “teamspace” where users can be assigned different levels of access permission to the teamspace.’ Yet the access permission of Howarth fail to teach or suggest “a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights” because there is no intersection of two separate sets of rights described in Howarth.
In response to applicant’s argument- It is the combination of Howarth and Sullivan that teaches the claimed language, neither Howarth nor Sullivan alone. 
b.        That- Moreover, while Sullivan is directed to a method for developing an 
application in a private cloud environment, Sullivan fails to mention anything relating to rights of a cloud tenant, let alone “a role instance set of rights that is an intersection of the role template set of rights and the tenant set of rights” as recited in claim 1.
In response to applicant’s argument- It is the combination of Howarth and Sullivan that teaches the claimed language, neither Howarth nor Sullivan alone. Sullivan covers the limitation of a cloud environment as illustrated all throughout Sullivan and [Fig.2a]. 


    PNG
    media_image1.png
    546
    766
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,251,241 B2 to Howarth et al(hereafter referenced as Howarth), in view of Patent No.: US 10,235,439 to Sullivan et al(hereafter referenced as Sullivan).
Regarding claim 1, Howarth discloses “a method of managing rights in a cloud computing system” (server computing device comprising content management system [Fig.1/item 160]), “comprising: assigning a tenant set of rights to the resources to each of a plurality of tenants of the cloud computing system respectively” (When a teamspace is created, each user is assigned Zero or more roles that define what access permissions the user will have. This process creates an Access Control List (ACL) for each teamspace [Col.3/lines 27-30]), “and where the role instance includes a role instance set of rights (ADP deployment workflow rights that is an intersection of the role template set of rights and the tenant set of rights for (Access Control List (ACL) for each teamspace [Col.3/lines 27-30])
Howarth does not explicitly disclose “creating a role template having a role template set of rights to resources in the cloud computing system, and creating a role instance for each respective tenant based on the role template and assigning the role instance to each respective tenant, where the role instance is linked to the role template in the cloud computing system”
However, Sullivan in an analogous art teaches “creating a role template having a role template set of rights to resources in the cloud computing system” (application role templates Sullivan [Fig.12/item 1206]), and creating a role (application role templates [Fig.12/item 1206]) instance for each respective tenant based on the role template and assigning the role instance to each respective tenant.” (role template is created for each respective user Sullivan [Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]), “where the role instance is linked to the role template in the cloud computing system” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces with  Sullivan’s managing rights in a cloud environment with in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Howarth teaches roles, and rights of a user in a teamspace cloud environment and 
Regarding claim 2 in view of claim 1, the references combined disclose “further comprising: adding custom rights to the role instance set of rights for a first tenant, the custom rights selected from the tenant set of rights for the first tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein each right in the role template set of rights” (role templates Sullivan[Fig.13/item 1322), tenant set of rights for each tenant “(roles branch out to data groups for tenants ABC1, ABC2, ABC3 Sullivan [Fig.13]), “and role instance set of rights for each tenant is permission to access a resource in the cloud computing system” (data access permission within cloud Sullivan [Fig.5/item 506]).
Regarding claim 8, Howarth discloses “a non-transitory computer readable medium having stored thereon instructions, which when executed on a computer” (server computing device comprising content management system [Fig.1/item 160]), “cause the computer to perform a method of method of managing rights (sever computing device 150 comprising a self-provisioning system110, content management system, 160 and teamspace template 162 module]) ; “assigning a tenant set of rights to the resources to each of a plurality of tenants of the cloud computing system, respectively” (When a teamspace is created, each user is assigned Zero or more roles that define what access permissions the user will have. This process creates an Access Control List (ACL) for each teamspace [Col.3/lines 27-30]), and where the role instance includes a role instance set of rights that includes an intersection of the role template set of rights and the tenant set of rights for the respective tenant” (Access Control List (ACL) for each teamspace [Col.3/lines 27-30]).
Howarth does not explicitly disclose “creating a role template having a role template set of rights to resources in the cloud computing system, creating a role instance for each respective tenant based on the role template and assigning the role instance to each respective tenant, where the role instance is linked to the role template in the cloud computing system.”
However, Sullivan in an analogous art teaches “creating a role template having a role template set of rights to resources in the cloud computing system” (application role templates Sullivan [Fig.12/item 1206], and creating a role (application role templates Sullivan [Fig.12/item 1206]) instance for each respective tenant based on the role template and assigning the role instance to each respective tenant.” (role template is created for each respective user Sullivan [Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]), “where the role instance is linked to the role template in the cloud computing system” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces with  Sullivan’s managing rights in a cloud environment with in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Howarth teaches roles, and rights of a user in a teamspace cloud environment and Sullivan discloses application role templates of a respective user within a cloud environment and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “further comprising: adding custom rights to the role instance set of rights for a first tenant, the custom rights selected from the tenant set of rights for the first tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).
Regarding claim 14 in view of claim 8, the references combined disclose “wherein each right in the role template set of rights” (role templates Sullivan [Fig.13/item 1322), tenant set of rights for each tenant, and role instance set of rights for each tenant is permission to access a resource in the cloud computing system” (data access permission within cloud Sullivan [Fig.5/item 506]).
Regarding claim 15, the references combined disclose “a computer system in a cloud computing system” (cloud computing components Sullivan [Fig.2b]), “comprising: a hardware platform having a central processing unit (CPU) and a memory”(cloud computing systems comprising CPU and memory also see server Sullivan [Fig.2a]); “and a software platform having code stored in the memory”(external software environment software Sullivan [Fig.10]) and configured for execution by the CPU to: assign a tenant set of rights to the resources to each of a plurality of tenants of the cloud computing system, respectively” (admin functions are assigned to tenant which assign roles Sullivan [Fig.13]); and where the role instance includes a role instance set of rights that includes an intersection of the role template set of rights and the tenant set of rights for the respective tenant” (Access Control List (ACL) for each teamspace [Col.3/lines 27-30]).
Howarth does not explicitly disclose “create a role template having a role template set of rights to resources in the cloud computing system, and create a role instance for each respective tenant based on the role template and assigning the role instance to each respective tenant, where the role instance is linked to the role template in the cloud computing system.”
However, Sullivan in an analogous art teaches “create a role template having a role template set of rights to resources in the cloud computing system” (application role templates Sullivan [Fig.12/item 1206], and create a role (application role templates Sullivan [Fig.12/item 1206]) instance for each respective tenant based on the role template and assigning the role instance to each respective tenant “(role template is created for each respective user Sullivan[Fig.12/item 1210] and administrator Sullivan [Fig.12/item 1208]), “where the role instance is linked to the role template in the cloud computing system” (computer based system in which the role based templates are deployed within a cloud environment Sullivan [Col.4/lines 54-62]).
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the code is configured for execution by the CPU to: add custom rights to the role instance set of rights for a first tenant, the custom rights selected from the tenant set of rights for the first tenant and not included in the role template set of rights” (system users may create an end to end information management process enabling them to carry real time analytics and custom data sets Sullivan [Col.8/lines 50-54]).

4.	Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9,251,241 B2 to Howarth et al (hereafter referenced as Howarth), in view of Patent No.: US 10,235,439 to Sullivan et al (hereafter referenced as Sullivan), in further view of Pub.No.: US 2015/0025960 A1 to Gadamsetty et al (hereafter referenced as Gadamsetty)
Regarding claim 3 in view of claim 1, the references combined disclose “further comprising: adding a new right to the tenant set of rights of a first tenant, where the new right is part of the role template set of rights” (add new custom configuration right Sullivan[Fig16]).
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant.”
However, Gadamsetty in an analogous art discloses “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 4 in view of claim 1, the references combined disclose “further comprising: removing a selected right from the tenant set of rights of a first tenant” (Remove feeder allows for removal of a selected right Sullivan[Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the first tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant Sullivan [Col.7/lines 8-13]).
Neither Howarth not Sullivan explicitly disclose “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” 
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 5 in view of claim 1, the references combined disclose “further comprising: adding a new right to the role template set of rights, where the new right is part of the tenant set of rights for a first tenant” (add new custom configuration right [Fig16]);
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance of the first tenant such that the new right is added to the role instance set of rights for the first tenant.
However, Gadamsetty in an analogous art discloses “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 6 in view of claim 1, the references combined disclose “further comprising: removing a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]).
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance of a first tenant such that the selected right is removed from the role instance set of rights of the first tenant.”
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 10 in view of claim 8, the references combined disclose “further comprising: adding a new right to the tenant set of rights for a first tenant, where the new right is part of the role template set of rights” (add new custom configuration right [Fig16]).
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant.”
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 11 in view of claim 8, the references combined disclose “further comprising: removing a selected right from the tenant set of rights for a first tenant” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the first tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant [Col.7/lines 8-13]);
Sullivan does not explicitly disclose “and synchronizing the role instance for the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” 
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 12 in view of claim 8, the references combined disclose “further comprising: adding a new right to the role template set of rights, where the new right is part of the tenant set of rights for a first tenant” (add new custom configuration right [Fig16]).
Neither Howarth nor Sullivan explicitly disclose “and synchronizing the role instance such that the new right is added to the role instance set of rights for the first tenant.
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 13 in view of claim 8, the references combined disclose “further comprising: removing a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]).
Neither Howard nor Sullivan explicitly disclose “and synchronizing the role instance for the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” 
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the code is configured for execution by the CPU to: add a new right to the tenant set of rights for a first tenant”, where the new right is part of the role template set of rights” (add new custom configuration right [Fig16]);
Neither Howard nor Sullivan explicitly disclose “and synchronize the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant.”
However, Gadamsetty in an analogous art discloses “and synchronizing the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 18 in view of claim 15, the references combined disclose  “wherein the code is configured for execution by the CPU to: remove a selected right from the tenant set of rights for a first tenant” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]), “where the selected right is part of the role instance set of rights for the first tenant” (selected rights are part of multi-tenant environment of the data ESP system which supports single deployment for a first tenant [Col.7/lines 8-13]).
Neither Howarth nor Sullivan disclose “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” 
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 19 in view of claim 15, the references combined disclose  “wherein the code is configured for execution by the CPU to: add a new right to the role template set of rights, where the new right is part of the tenant set of rights for a first tenant; (add new custom configuration right [Fig16]);
Neither Howard nor Sullivan explicitly disclose “and synchronize the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant.
However, Gadamsetty in an analogous art discloses “and synchronize the role instance for the first tenant such that the new right is added to the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty [Fig.26] in which A database system may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty [par.0407]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Regarding claim 20 in view of claim 15, the references combined disclose “wherein the code is configured for execution by the CPU to: remove a selected right from the role template set of rights” (Remove feeder allows for removal of a selected right [Fig.11/item 1118]). 
Neither Howard nor Sullivan explicitly disclose “and synchronize the role instance for a first tenant such that the selected right is removed from the role instance set of rights for the first tenant.”
However, Gadamsetty in an analogous art teaches “and synchronizing the role instance of the first tenant such that the selected right is removed from the role instance set of rights for the first tenant” (a group based synchronization process Gadamsetty[Fig.26] in which A database system  may be suitably configured to cooperate with local tenant client devices to support a synchronized file folder feature for user groups Gadamsetty[par.0407], and can have entries added or potentially removed Gadamsetty[par.0153]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Howarth’s role based security teamspaces, and  Sullivan’s managing rights in a cloud environment with Gadamsetty’s group based synchronization process for user groups in order to provide additional security. One would have been motivated to combine because Howarth discloses roles, and rights of a user in a teamspace cloud environment, Sullivan teaches roles, and rights of a client/tenant in a cloud environment and Gadamsetty teaches group based synchronization in a cloud environment which are all from the same field of endeavor.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                                           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433